DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 7-11 are pending.
Claims 2 and 4-6 are cancelled.
Claim 1 is currently amended.
Claims 1, 3, and 7-11 are currently under consideration.

New Grounds of Rejection and/or Objection
Claim 1 is objected to because of the following informalities:  Applicant misspelled myrciaria dubia fruit extract.  Appropriate correction is required.


Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3, and 7-11 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke-Colvin et al (US 2010/0260695)(IDS Reference) and EWG (2013)(IDS Reference).
	Burke-Colvin teaches a topical skin care formulation comprising Terminalia ferdinandiana fruit extract, Helianthus annus seed extract, and lactobacillus ferment as core ingredients (see entire document, for instance, Abstract, claim 1).  The composition is taught as further comprising absorbents or sunblocks such as kaolin (see entire document, for instance, [0058] and [0060]).  The composition further comprises myriciaria dubia (camu camu) fruit extract (see entire document, for instance, [0012], [0017]-[0020]). The composition can further comprise water, glycerin, and maltodextrin (see entire document, for instance, claim 15).  The composition comprises moisturizing components, such as carnauba (Copernicia cerifera) wax, trehalose, and avocado (persea gratissima) wax (see entire document, for instance, [0062] and [0063]).  The composition is taught as further comprising preservatives, namely, phenoxyethanol (see entire document, for instance, [0084]).  The composition is taught as being in the form of an oil-in-water emulsion or mask (see entire document, for instance, [0094] and [0095]).  The composition is taught as being useful for treating acne (see entire document, for instance, [0019]). The extraction of the components can be done by water or by alcohol (see entire document, for instance, [0074]).  Burke-Colvin further teaches the presence of pH adjusters, such as citric acid (see entire document, for instance, [0058]).  

	EWG teaches that sodium citrate is a known useful buffering agent/pH adjuster for cosmetic compositions (see entire document, for instance, page 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the components taught in Burke-Colvin as taught in Burke-Colvin.  One would have been motivated to do so since Burke-Colvin teaches that said components are useful in the topical composition of Burke-Colvin.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sodium citrate either in place of, or in addition to, the buffering components of Burke-Colvin.  One would have been motivated to do so since Burke-Colvin teaches the use of buffers, particularly citric acid, wherein EWG teaches that sodium citrate is a known useful, non-toxic buffer for cosmetics.  
Applicant is reminded that the intended use of a product claim carries no patentable weight unless it imparts a structural limitation.  See MPEP 2111.02.  Therefore, since the intended use of the composition as a being on a person’s skin, or not being a lightening composition are merely identifying that the composition can be utilized in a particular way, and not imparting a structural limitation, it is the Examiner's position that the composition is capable of performing the intended use.
Response to Arguments
	Applicant argues in the remarks filed 04/30/2021 that the prior art does not teach myrciaria dubia fruit extract.  Applicant’s argument is not found persuasive.  Specifically, the prior art expressly teaches the presence of myrciaria dubia fruit extract.
	Applicant further argues that the prior art does not teach the newly added limitation that the composition has the property of improving appearance of the skin by moisturizing skin.  Applicant’s arguments are not found persuasive.  First, it is noted that the prior art composition is the same as the instantly claimed composition, and therefore, would have the instantly claimed properties.  Second, it is noted that the prior art teaches that the composition provides moisturizing benefits to the skin (see for instance, [0054]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611